DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-16 are examined on the merits.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 recites the same p38 inhibitor more than once.  For example, inhibitors SB202190, SB 203580, SCIO-469, Pamapimod, Losmapimod, Dilmapimod and BMS-562949.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,456,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented invention is drawn to a method of treating a co-infection of influenza and Staphylococcaceae bacterium by administering at least a p38 inhibitor with a MEK inhibitor and or a NFkB inhibitor and the addition of antivirals specific for influenza viruses.

Claims 1 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,135,263. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented invention is drawn to a method of treating a co-infection of influenza and Staphylococcaceae bacterium or Streptococcaceae bacterium by administering at least a p38 inhibitor with a MEK inhibitor and or a NFkB inhibitor.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): (a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting influenza virus and Staphylococcaceae bacterium or Streptococcaceae bacterium in vitro by administering a p38 inhibitor with an influenza antiviral and an antibiotic specific for treating Staphylococcaceae bacterium or Streptococcaceae bacterium, does not reasonably provide enablement for treating a co-infection by a Staphylococcaceae bacterium or Streptococcaceae bacterium and an influenza virus in a host by only administering a p38 inhibitor and an anti-influenza neuraminidase inhibitor. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

State of the prior art/Predictability of the art. The state of the art does not recognize that administering a MEK inhibitor, a p38 inhibitor and/or an NFkB inhibitor can achieve treatment of the claimed co-infection by these pathogens.
The Centers for Disease and Prevention (CDC.gov) provides guidance towards treating influenza infections. They state that some anti-viral drugs can lessen symptoms and shorten the time “sick”. However, the CDC also states that the best way to treat/prevent seasonal influenza (the most common form of flu) is to receive a flu vaccine. [see attached CDC webpage document]
In addition, Gudiol et al. (Expert Opinion on Pharmacotherapy, 2017, Vol. 18, No. 18, pages 1947-1963) provide a review of therapeutics for treating S. aureus infections. The predominant therapeutic involves an antibiotic that directly targets the bacteria. Some combination therapies are also discussed, but the use of an inhibitor, such as MEK, p38 or NFkB is not suggested as such a therapeutic. [see Tables 2 and 3 for a summary of treatments tested]

Working examples. Working examples are provided that test in vitro and in mice the inhibitory affects that a MEK inhibitor, a p38 inhibitor and/or an NFkB in inhibitor have on S. aureus and an influenza virus.  None of the inhibitors tested achieve treatment of co-infection in a subject.

Guidance in the specification. The specification provides guidance towards using a p38, a MEK inhibitor, and a NFkB inhibitor and additional anti-influenza and anti-bacterial components to treat co-infection of a subject by influenza virus and a bacteria, Staphylococcaceae bacterium or Streptococcaceae bacterium.

Amount of experimentation necessary. Additional research is required in order to determine how effective administering a p38 inhibitor independently or with a MEK and NFkB inhibitors and antivirals against influenza polymerase complex or M2 protein or NA protein and antibiotics against the claimed bacterium co-infection; to be at treating a co-infection by influenza virus and Staphylococcaceae bacterium or Streptococcaceae bacterium in a subject. 
Furthermore, even when additional inhibitors or antibiotics are administered, the achievement of treating the co-infection requires additional research.
For the reasons discussed above, it would require undue experimentation for one skilled in the art to use the claimed methods.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites, “preferably VX-702”, however, it is unclear if claim 5 requires VX-702 or not.  In addition, this recitation appears to be further limiting PH797804, which would be considered a broad limitation followed by a narrow limitation.  Therefore, this limitation of “preferably VX-702” is unclear.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648